Case: 15-40077      Document: 00513308448         Page: 1    Date Filed: 12/15/2015




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT


                                    No. 15-40077
                                 Conference Calendar
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                                                        December 15, 2015
UNITED STATES OF AMERICA,
                                                                           Lyle W. Cayce
                                                                                Clerk
                                                 Plaintiff-Appellee

v.

ISMAEL REMIGIO-MARCELINO,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                            USDC No. 7:14-CR-1372-1


Before JONES, SOUTHWICK, and COSTA, Circuit Judges.
PER CURIAM: *
       The Federal Public Defender appointed to represent Ismael Remigio-
Marcelino has moved for leave to withdraw and has filed a brief in accordance
with Anders v. California, 386 U.S. 738 (1967), and United States v. Flores, 632
F.3d 229 (5th Cir. 2011). Remigio-Marcelino has filed a response. We have
reviewed counsel’s brief and the relevant portions of the record reflected
therein, as well as Remigio-Marcelino’s response. To the extent Remigio-


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-40077     Document: 00513308448     Page: 2   Date Filed: 12/15/2015


                                  No. 15-40077

Marcelino asserts ineffectiveness of counsel, the record is not sufficiently
developed to allow us to make a fair evaluation of any such claims; we therefore
decline to consider those claims without prejudice to collateral review. See
United States v. Isgar, 739 F.3d 829, 841 (5th Cir.), cert. denied, 135 S. Ct. 123
(2014). To the extent Remigio-Marcelino asks to appeal pro se, his request is
DENIED.
      We concur with counsel’s assessment that the appeal presents no
nonfrivolous issue for appellate review. Accordingly, the motion for leave to
withdraw is GRANTED, counsel is excused from further responsibilities
herein, and the APPEAL IS DISMISSED. See 5TH CIR. R. 42.2.




                                        2